927 F.2d 598Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael R. WIGGS, Plaintiff-Appellant,v.SECRETARY OF THE ARMY, Defendant-Appellee.
No. 90-1148.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1991.Decided March 5, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-88-779-A)
Michael R. Wiggs, appellant pro se.
Dennis Edward Szybala, Assistant United States Attorney, Alexandria, Va., John Henry Belser, Jr., Office of the Judge Advocate General, Washington, D.C., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Michael R. Wiggs appeals from the district court's order dismissing his complaint, with prejudice, pursuant to Fed.R.Civ.P. 37(d).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wiggs v. Secretary of the Army, CA-88-779-A (E.D.Va. Aug. 28, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.